FILED
                             NOT FOR PUBLICATION                               APR 27 2011

                                                                           MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                         U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



SANDRA SEGAL POLIN, individually,                  No. 11-55075
dba Law Offices of Sandra Segal Polin and
LAURI KRITT MARTIN, an individual,                 D.C. No. 2:10-cv-06223-PA-E

               Plaintiffs - Appellants,
                                                   MEMORANDUM *
  v.

ANDY BEHRMAN, an individual and
SKYWRITING, LLC, a California limited
liability company,

               Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Central District of California
                     Percy Anderson, District Judge, Presiding

                              Submitted April 20, 2011 **

Before:        RYMER, THOMAS and PAEZ, Circuit Judges.

       Plaintiffs-appellants Sandra Segal Polin and Lauri Kritt Martin appeal the

district court’s denial of their request for preliminary injunctive relief against

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
defendants-appellees Andy Behrman and Skywriting, LLC. We have jurisdiction

under 28 U.S.C. § 1292(a)(1), and we affirm.

      We express no view on the merits of the complaint. Our sole inquiry is

whether the district court abused its discretion in denying preliminary injunctive

relief. The Lands Council v. McNair, 537 F.3d 981, 986 (9th Cir. 2008); see

Winter v. Natural Resources Defense Council, 129 S. Ct. 365, 374 (2008) (listing

factors for district court to consider); Sports Form, Inc. v. United Press Int’l,

686 F.2d 750, 752-53 (9th Cir. 1982) (explaining limited scope of review). We

conclude the district court did not abuse its discretion. Accordingly, we affirm the

district court’s order denying the preliminary injunction.

      AFFIRMED.




                                           2                                        11-55075